filED
                                       UNITED STATES DISTRICT COURT
                                                                                               JUN 1 9 2012
                                       FOR THE DISTRICT OF COLUMBIA
                                                                                       Clerk, U.s. District
                                                                                      Courts tor the Dist . & Bankruptcy
                                                                                                          net ot Columbia
         Anton Purisima,                                )
                                                        )
                        Plaintiff,                      )
                                                        )
                v.                                      )       Civil Action No.
                                                        )                                  12 0990
         Andre McBride et al.,                          )
                                                        )
                         Defendants.                    )


                                            MEMORANDUM OPINION

                 This matter is before the Court on review of plaintiffs pro se complaint and application

         to proceed in forma pauperis. The application will be granted and this action will be dismissed

         as time-barred. See 28 U.S.C. § 1915(e)(2)(B) (requiring dismissal "at any time" of a complaint

         that fails to state a claim upon which relief may be granted).

                 Plaintiff, a resident ofNew York, New York, has submitted a complaint for personal

         injuries allegedly suffered on June 2, 2008, when plaintiff, while crossing the street in the

         District of Columbia, was allegedly hit by defendant on a motorcycle. Compl. at 1. The instant

         complaint is based on the same events underlying the nearly identical complaint this Court

         dismissed on September 15, 2010, for plaintiffs failure to prosecute. See Compl., Purisima v.

         McBride, 09-cv-1 065 (RMU).

                Under District of Columbia law, a personal injury action must be brought within one or

         three years of its accrual, depending on the facts ofthe case. See D.C. Code§ 12-301(4), (8).

         Referring to the dismissed complaint, plaintiff states that "[t]his case is timely filed due to the

         underlying case was filed on June 1, 2009 within one (1) year from the incident on June 2,



     I
    \'
(
2008." 1 Compl. ~ 6. But "under District of Columbia law, the pendency of an action

involuntarily dismissed [with or] without prejudice does not operate to toll the running ofthe

statute oflimitations." Dupree v. Jefferson, 666 F.2d 606,611 (D.C. Cir. 1981); see accord

Me lara v. China North Industries, Corp., 658 F. Supp. 2d 178, 181 (D.D.C. 2009) ("plaintiff

cannot assert an equitable tolling defense based on the timely filing of a claim that was later

dismissed without prejudice"). Since "the outermost limit" under the District's statute of

limitations was three years from plaintiffs accrual date of June 2, 2008, Dupree, 666 F.2d at 611,

the instant complaint received more than four years later on June 4, 2012, comes too late. See id.

("In the case at bar, whatever the limitation period applicable, it was not arrested during

pendency of appellant's first action which was involuntarily dismissed without prejudice for want

of prosecution.") A separate Order of dismissal accompanies this Memorandum Opinion.



                                                             f_(L-          SHudL
                                                        United States District Judge

Date: June   ~ h, 2012




        1
           Plaintiff also asserts that the limitations period was "tolled in the related social security
case filing ... in U.S.D.C., Southern District ofNew York wherein the incident (motorcycle)
was part of the case therein." Compl. ~ 6. Even if true, this Court is not bound by the rulings of
judges in the Southern District of New York.

                                                   2